DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5-7, filed 11/08/2021, with respect to rejections and claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Caveney (US20110056722).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a foam layer and a non-foam layer on a front surface of the foam layer” from Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities: 
“the outer side wall part and the inner side wall part” are not introduced or defined in Claim 1 or Claim 11.  Examiner believes they should be “outer side wall surface and the inner side wall surface”
Appropriate correction is required.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 1, 3-5, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP05-041328 in view of Caveney (US20110056722).
Regarding Claim 1, JP05-41328 teaches, in Fig. 6, an outer cover body (20) for electrical wires, the outer cover body for electrical wires being formed by bending a resin sheet ([0002]) and to be attached to an outer periphery of an electrical wire (25), the outer cover body for electrical wires comprising a plurality of wall parts (21, 22) extending along an extending direction of the electrical wire (Fig. 6) and forming an accommodating part (middle portion of 21) for accommodating the electrical wire, wherein at least one of the plurality of wall parts includes a wall surface overlapping part having an outer side wall surface (24) having a first notch (27b), and an inner side wall surface (23) overlapping the outer side wall surface and having a second notch (27a), a branch line through-hole (26) being formed by overlapping the first notch and the second notch (Fig. 6), wherein the outer side wall surface and the inner side wall surface form a first overlapping surface (left side of 23 and 24) on a first side of the outer cover body (Fig. 7) and a second overlapping surface (right side of 23 and 24) on a second side of the outer cover body opposite the first side, and wherein the first and second overlapping surfaces are in direct contact with one another on both the first side and the second side (see Fig. 7), but does not disclose wherein the resin sheet has a structure including a foam layer and a non-foam layer on a front surface of the foam layer.
	Caveney teaches, in Fig. 2, the resin sheet (22,36) has a structure including a foam layer (30) and a non-foam layer (34) on a front surface of the foam layer (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer cover body as disclosed by JP05-041328 with the resin sheet foam layer as disclosed by Caveney in order to provide the ability to block airflow within the wiring duct (Caveney, [0004]).  
Regarding Claim 3, JP05-041328 and Caveney teaches the outer cover body for electrical wires according to claim 1, wherein the outer side wall surface is a separate member from the inner side wall surface (JP05-41328, Fig. 6, Fig. 7).
Regarding Claim 4. JP05-041328 and Caveney teaches the outer cover body for electrical wires according to claim 1, wherein an edge portion (bottom portion connecting the exterior side and interior side) of the outer side wall surface (24) faces an edge portion (top portion connecting the exterior side and interior side) of the inner side wall surface (23) along the extending direction of the electrical wire (JP05-041328, Fig. 6, Fig. 7).
Regarding Claim 5. JP05-041328 and Caveney teaches the outer cover body for electrical wires according to claim 1, wherein the branch line through-hole is not in contact with a bending portion of the resin sheet (JP05-041328, Fig. 6)
Regarding Claim 8, JP05-041328 and Caveney teaches the outer cover body for electrical wires according to claim 1, wherein a corner portion (27b) of the branch line through-hole has a round shape (JP05-041328, Fig. 6).
Regarding Claim 10.  JP05-041328 and Caveney teaches an outer-cover-body-attached wire harness comprising: one or more electrical wires (25, 26); and an outer cover body for electrical wires according to claim 1 (See Claim 1), wherein the outer cover body for electrical wires is attached to an outer periphery of the electrical wire ( JP05-041328, Fig. 7, Fig. 6).
Regarding Claim 11, JP05-41328 and Caveney teaches the outer cover body for electrical wires of claim 1, wherein the plurality of wall parts further includes a bottom wall part (22) between the outer side wall part and the inner side wall part, wherein the bottom wall part comprises a first bending portion (left bent/perpendicular side of 22) on the first side of the outer cover body and a second bending portion (right bent/perpendicular side of 22) on the second side of the outer cover body, and wherein an edge portion of the first overlapping surface on the first side of the outer cover body reaches the first bending portion of the bottom wall part (see Fig. 3, left 23 reaches/touches 22) and an edge portion of the second overlapping surface on the second side of the outer cover body reaches the second bending portion of the bottom wall part (see Fig. 3, right 23 reaches/touches 22).

    PNG
    media_image1.png
    263
    284
    media_image1.png
    Greyscale

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP05-041328 and Caveney as applied to claim 1 above, and further in view of Case Law.
Regarding Claim 2, JP05-041328 and Caveney discloses the claimed invention except for the resin sheet is a thermoplastic resin foam sheet.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the resin sheet to be thermoplastic resin foam sheet in order to provide light weight and excellent formability (Funakoshi, US6921571)(see column 6 lines 35-37), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP05-041328 and Caveney as applied to claim 1 above, and further in view of Case Law.
Regarding Claim 6, JP05-041328 and Caveney discloses the claimed invention and visually (but not explicitly) shows a separation distance to be more than 5 mm except for an edge of the branch line through-hole is separated from the bending portion by not less than 5 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the separation distance to be not less 5mm in order to allow more wires to be divided/separated from the outer cover body using the branch line through- hole, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP05-041328 and Caveney as applied to claim 1 above, and further in view of Case Law.
Regarding Claim 7, JP05-041328 and Caveney discloses the claimed invention except for a shape of the branch line through-hole is a rhombus, a triangle, a circle, a rectangle, or an ellipse.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the branch line through-hole shape to be one of the above shape in order to provide a tight hold on the branch wires to prevent them from external mechanical damage and since it has been held that changing the shape of an object is routine to one of ordinary skill in the art if persuasive evidence is absent that the particular configuration of the claimed object is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP05-041328 and Caveney as applied to claim 1 above, and further in view of Case Law.
Regarding Claim 9, JP05-041328 and Caveney discloses the claimed invention except for the round shape has a curved portion with R of not less than 2.0 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the round shape to have a curved portion with R of not less than 2.0 mm in order to drop cabling at different distances from the branch line through-hole in order to being usable for different kinds of application (Robinett, US7140578, column 6 lines 33-42, Claim 6-7). It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848